Citation Nr: 1534972	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for service connection for diabetes mellitus, II, prior to March 4, 2008.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

4.  Entitlement to service connection for congestive heart failure (CHF), claimed as coronary artery disease (CAD) and to include ischemic heart disease (IHD).  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a residual of gastric bypass surgery.  

7.  Entitlement to service connection for erectile dysfunction (ED).  

8.  Entitlement to an increased rating for diabetes mellitus, II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1969 to November 1972 and he served in Vietnam from January to December 1970.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions in May and November 2008 and December 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, a May 2008 rating decision granted service connection for diabetes mellitus, II, and assigned an initial 20 percent rating, all effective March 4, 2008 (date of receipt of the original claim for service connection for that disorder) and the Veteran appealed that effective date.  However, he did not appeal the initial 20 percent rating which was assigned.  

The November 2008 rating decision confirmed and continued March 4, 2008, as the effective date for service connection for diabetes and also denied service connection for peripheral neuropathy of the upper and lower extremities.  

The December 2009 rating decision granted entitlement to nonservice-connected pension benefits and confirmed and continued a 20 percent rating for diabetes.  That decision also denied service connection for CHF, claimed as CAD; hypertension, GERD, claimed as a stomach/digestive condition; cataracts; ED; post-traumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities TDIU).  

Subsequently, a September 2010 rating decision granted service connection for PTSD and assigned an initial 50 percent rating, and granted service connection for cataracts, which was assigned an initial 20 percent rating; and granted TDIU; all effective August 6, 2009.  

Thereafter, and during this appeal, a July 2011 rating decision denied service connection for ischemic heart disease.  Although no specific Notice of Disagreement (NOD) has been filed as to the denial of service connection of ischemic heart disease (ISH), it is clear that the Veteran intended to claim service connection for heart disease, regardless of any diagnostic classification.  Accordingly, this issue on appeal has been recharacterized to include potential entitlement to service connection for ISH.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and Veterans Benefits Management System (VBMS) systems to insure a total review of the evidence.  

In conjunction with claims for service connection in VA Form 21-526EZ, received in January 2015, the Veteran was provided a VA examination on March 21, 2015, as to hearing loss and tinnitus.  However, these claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  In this regard, as to claims received on or after March 24, 2015, VA regulations have replaced the previously informal/formal claims process with a standardized and more formal process so that a complete application on a prescribed VA From is required for all claims.  An "intent to file a claim" may be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  However, a claimant who wishes to file a claim but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Rather, the person is considered to have requested an application form.  Id.  The Board's practice of referring claims reasonably raised by the record but not adjudicated by the AOJ under 38 C.F.R. § 19.9(b) was not altered during the recent rule making.  See 79 Fed.Reg.57660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  

The issues service connection for peripheral neuropathy of the upper extremities and the lower extremities; CHF, claimed as CAD; hypertension; GERD, to include as a residual of gastric bypass surgery; and for ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  

2.  VA received the Veteran's original claim of entitlement to service connection for diabetes on March 4, 2008; no claim of entitlement to service connection for diabetes was received prior thereto. 

3.  Diabetes mellitus, type II, was added to the list of diseases presumed to be related to herbicide exposure effective May 8, 2001, and as of that date the Veteran is not shown to have had diabetes mellitus, type II.  

4.  The Veteran's diabetes mellitus is controlled with oral medication and diet; but regulation of activities is not required.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 4, 2008, for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.816, 3.400 (2014).  

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to notify claimants of what is needed to substantiate a claim.  In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

Here, the Veteran was provide the appropriate notice as to his claim for a higher rating for service-connected diabetes mellitus, type II, by RO letter in March 2010.  This was after the December 2009 rating decision which is appealed.  VCAA notice was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a statement of the case (SOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such was done in this case, as the claim for an increased rating was readjudciated in the September 2010 SOC.  The Veteran is not otherwise shown to be prejudiced by this.  

As to the earlier effective date claim, this case arises from a disagreement with the effective date assigned by an initial rating decision which granted service connection for diabetes mellitus, type II.  So, the initial claim for service connection has been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of any notice.  

As to the duty to assist, the Board finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims adjudicated herein.  The file contains the Veteran's service treatment records (STRs) and copious VA and private medical records.  The Veteran has been afforded multiple VA medical examination assessing his diabetes.  He declined the opportunity to testify in support of his claims.  

The service representative has argued that the RO informed the Veteran that if diabetes was diagnosed prior to May 2011 he would be entitled to an earlier effective date for service connection.  As to this, the service representative states that the Veteran reported having been treated by VA since 2001 but that the RO has reported that such records could not be found and without concluding, as putatively required, that a further search would be fruitless or concluding that the records do not exist.  However, a review of VA outpatient treatment (VAOPT) records shows that on February 19, 2008, it was noted that this was the first time that the Veteran had been seen by VA for treatment.  It was specifically stated that the Veteran was "here to become established and received health care.  He is also established with Dr. Johnson, a private internist in Venice, and Dr. Diaz, a private back specialist."  Private records show that the Veteran received treatment for diabetes since late 2001 until about 2008 (when he entered the VA healthcare system) but make no reference to the Veteran's also receiving VA treatment.  Accordingly, the Board concludes that to remand the case for a search for VAOPT records which clearly do not exist would be fruitless and result in an unnecessary delay in adjudication of the claim for an earlier effective date for service connection for diabetes.  

Accordingly, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) - (e); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The STRs reveal that on examination for service entrance in June 1969 the Veteran's blood pressure was 124/64.  In March 1971 the Veteran was seen for non-pleuritic chest pain.  He was treated for chest pain and a viral flu in October 1971, at which time a chest X-ray revealed no abnormality and an EKG was within normal limits.  At the December 1971 examination for service separation his blood pressure was 120/96.  

The Veteran was admitted for hospitalization in February 1999 at the Bon Secours Venice Hospital for chest pain that radiated down his left arm.  The admitting impression was angina versus myocardial infarction.  There was no history recorded of his having diabetes.  A cardiac catheterization revealed normal ventricular function and normal coronary arteries.  An echocardiogram revealed a trace of central mitral regurgitation.  

Multiple private chest X-rays in 2001 and 2002 revealed no abnormality of the Veteran's heart.  

Treatment records of Dr. Johnson from January 2001 to June 2008 show that in January 2001 the Veteran had reported that a sleep study had revealed sleep apnea.  It was noted that he had a "bull neck" and weighed 400 pounds.  It was recommended that he get a nasal CPAP.  Also in that month the Veteran was given Percocet for low back pain.  In March 2001 he complained of greater shortness of breath.  After a consultation, a chest X-ray was interpreted as revealing what appeared to be pulmonary hypertension in an obese, heavy cigarette smoker with sleep apnea.  In July 2001 he was limited to just 2 to 3 Percocets daily for chronic back pain.  In September 2001 it was noted that he was a morbidly obese cigarette smoker with chest wall pain, and chronic low back pain.  In October 2001 much of the Veteran's clinical history was reported including a history of obesity, hypertension, and chronic low back pain.  It was noted he weighed over 400 pounds and his blood pressure was up a little bit and it needed to be checked on a regular basis.  He had dysuria, polyuria, and hematuria.  A urine sample was taken and another was to be taken in 10 days.  Insomnia was part of his depression and anxiety.  In November 2001 the Veteran returned for a discussion of his blood pressure and blood sugars.  His blood sugars had come down on his being given Glucophage, which he was to continue.  His blood pressure had also come down while on Zestril and he was now in the nearly normal range and, hopefully, an increase in his dosage of Glucophage would also help him with his weight.  

A private laboratory study in October 2001 revealed that the Veteran had an elevated glucose level.  

Dr. Johnson's treatment records also show that in January 2003 the Veteran's wife reported that for most of their marriage the Veteran had been a narcotics overuser, telling different dentists that he needed narcotics for tooth pain until it was realized that he had no more teeth.  Because Dr. Johnson had been giving the Veteran narcotics for back pain, to differentiate, the Veteran was sent to a neurosurgeon.  During a workup by that neurosurgeon the Veteran stopped the work-up saying that he was all better.  Nevertheless, later the Veteran called asking for more narcotics for "terrible" back pain and subsequently called the neurosurgeon, and even his own brother, seeking narcotics.  Also, it was noted that the Veteran had informed the neurosurgeon that Dr. Johnson had scheduled the Veteran to have an MRI for a low back workup but Dr. Johnson specifically noted that this was not true.  

A private lumbar MRI in November 2004 revealed disc bulging at T11-L1, L2-3 through L5-S1; as well as bilateral foraminal narrowing at L2-3 through L5-S1 and clinical correlation was suggested regarding possible radiculopathies corresponding to these sites.  

The Veteran was hospitalized at the Venice Regional Medical Center in February 2005 for a complaint of being unable to breath.  He had a history of COPD, and still smoked cigarettes, and serious chronic back pain.  His morbid obesity interfered with a physical examination, such as taking a blood pressure reading, but he had serious lower pedal and anterior leg edema.  It was noted that he had some sort of remote history of questionable hypertension and hyperglycemia.  An echocardiogram revealed left atrial and left ventricular enlargement, and some tricuspid and mitral regurgitation.  The admission diagnoses were respiratory failure, hypoxia, COPD, CHF, morbid obesity, and bronchitis.  It was felt that he had some infectious component to underlying pulmonary fibrosis and probably some pulmonary hypertension with a history of severe sleep apnea.  

The Veteran was admitted for hospitalization at the Venice Regional Medical Center in October 2005 for a complaint of shortness of breath.  An examination was negative for edema and there were no motor or sensory deficits.  He was hospitalized for one day and his blood pressure readings were within normal limits but he reported that his blood pressure had been low and he had been on blood pressure medication.  He was evaluated for COPD and CHF.  A chest X-ray revealed "no convincing evidence of heart failure."  

A private November 2005 chest X-ray revealed left ventricular cardiomegaly with atherosclerotic vascular disease in the aortic arch.  

Dr. Johnson's treatment records also show that in May 2006 it was reported that the Veteran had COPD with CHF.  He had superficial cellulitis from chronic venostasis, and quite significant dependent edema.  However, several days later his cellulitis of the left had completely cleared with medication.  In September 2006 the assessments were chronic venostasis, dermatitis, morbid obesity, peripheral vascular disease, small vessel disease, and cigarette use.  Later that month it was noted that he had diabetes, hypertension, and CHF, and he was to have cardiac catheterization for possible bariatric surgery.  In October 2006 it was noted that he had postoperative "stays" for a "Roux-en-Y" bariatric bypass surgery for obesity, which had been done in Orlando.  However, he continued to smoke cigarettes.  It was noted that weight loss would make his blood sugars come down.  In February 2007 he was off all hypertensive and diabetic medications, and his sleep apnea was cured.  In May 2007 it was noted that his blood pressure was 114/69, and he had dependent edema of the lower extremities but less than before.  He had lost 156 pounds from his gastric bypass surgery, his blood pressure was now normal and he no longer had CHF, also his diabetes had "quieted" down completely.  He had stressful family dynamics and he confided that he was not having intercourse with his wife, and Dr. Johnson suggested that he have appropriate help for this.  He also had GERD from his bypass surgery.  

A September 2006 chest X-ray revealed acute pulmonary disease with mild cardiomegaly (due to a slightly enlarged cardiomediastinal silhouette).  

A private August 2007 an abdominal CT scan revealed surgical clips anterior to the stomach and anatomic reorientation from prior gastric surgery.  

Dr. Johnson's treatment records also show that in February 2008 the Veteran was seen for a follow-up for diabetes.  The Veteran's daughter, who worked in a physician's office, had told the Veteran that the Actos he as taking might not be the best choice because of his questionable history of CHF.  While Dr. Johnson noted that Actos could cause fluid retention, it was probably the best choice.  It was noted that the Veteran had started taking the Metformin he had been prescribed for diabetes.  In March 2008 he weighed only 216 pounds.  It was stated that he had poor nutritional status and needed to start eating better despite his gastric bypass surgery.  On a comprehensive evaluation in May 2008 the Veteran complained of weakness and fatigue, as well as having numbness of his hands and feet.  After a physical examination it was noted that his GERD had pretty much occurred due to his bypass surgery.  He had dependent edema in the lower extremities and chronic venous stasis dermatitis.  Dr. Johnson recommended that the Veteran's left ventricular function be assessed given the Veteran's fatigue, massive weight loss, and his probable left ventricular hypertrophy and decreased ejection fraction.  It was noted that the Veteran's fluctuations in blood sugar levels was due to his poor dietary habits.  In June 2008 Dr. Johnson noted that the Veteran came in for an extensive discussion relating to disability.  The Veteran essentially wanted to blame everything on his exposure to Agent Orange over 30 years ago during service.  Dr. Johnson stated that the issues surrounding the Veteran's health were multifactorial and probably did not have a lot to do with Agent Orange.  First, the Veteran continued to smoke cigarettes heavily and had advanced COPD combined with some pulmonary hypertension.  His diabetes was not due to Agent Orange but was simply a result of having been over 400 pounds in weight for many years.  His neuropathy was multifactorial.  It was felt that he had "horrible" circulation in his extremities.  An EMG of the lower extremities was recommended to sort out if he had neuropathy or poor circulation.  

Records of Dr. Johnson include a March 2008 statement that he had followed the Veteran since 2001 for diabetes.  A June 2008 statement reflects that the Veteran was taking Metformin for diabetes.  In an undated stated that physician reported that the Veteran's heavy use of tobacco had caused chronic obstructive pulmonary disease (COPD.  He had been morbidly obese until having gastric bypass surgery, which resulted in a nearly 160 pound weight loss.  Despite that surgery, he remained chronically ill and continued to smoke cigarettes.  He reported having neuropathy in his hands and feet.  These things had added upon his advancing lung disease with continued tobacco use, as well as mild diabetes and probable pulmonary hypertension.  

VAOPT records show that on February 19, 2008, it was noted that the Veteran reported having two herniated discs in his back and had had an MRI, after which his private physician had offered surgical intervention, which the Veteran declined.  A trial of physical therapy and epidurals had failed, and he had been dependent on Oxycodone for a couple of years.  He had had a gastric bypass in Orlando, privately, about 1 1/2 years ago.  Currently, his blood pressure was 123/72.  A neurological examination was non-focal.  The impressions included diabetes mellitus, type II, and it was noted that he had taken medication for it for a couple of years.  

There is no other VAOPT record which predates the Veteran's filing of the claim for service connection for diabetes on March 4, 2008.  

On VA examination in October 2008 the Veteran's claim file was reviewed.  He reported having been diagnosed with diabetes in 2001.  He had first begun noting numbness of both feet and hands about 2 years ago.  The numbness was intermittent, occurring at random.  He also noted a burning sensation in both calves.  On examination he had impaired sensation to pinprick and fine touch in both feet.  The impressions were intermittent peripheral neuropathy of both upper and both lower extremities.  

VAOPT records reflect that in November 2008 it was noted that the Veteran had taken pain medication for 10 years for back pain following a 1998 motor vehicle accident.  He weighed 370 pounds.  He had a history of hospitalization in August 1998 in Cape Cod for congestive heart failure.  He had a history of hypertension.  An EKG was within normal limits.  A chest X-ray revealed no evidence of heart failure.  After an echocardiogram the conclusions were that the left ventricle was normal in size but there was left atrial enlargement, and mild mitral and tricuspid regurgitation.   

Treatment records from the Sarasota Orthopedic Associates from 2007 to 2009 show that in August 2007 he had some back pain which occasionally radiated to the lower legs.  In April 2008 it was noted that he had chronic pain due to a condition that included degenerative joint disease (DJD) and degenerative disc disease (DDD), and peripheral neuropathy.  In October 2008 it was noted that he had chronic back pain and was a diabetic, and also had peripheral neuropathy (but there was no indication as to which was the cause of the peripheral neuropathy).  

SSA records show that the Veteran was awarded disability benefits effective December 2007. 

The Veteran filed his original claim for VA disability benefits, specifically diabetes, on March 4, 2008.  

In August 2009 the Veteran's mother stated that in the mid-1980s the Veteran had been hospitalized for lesions, high fever, and low blood pressure, at which time he had almost died.  He had been hospitalized in the past for his heart.  In an August 2009 statement an acquaintance reported having known the Veteran for 6 or 7 years.  He had had several bouts of CHF.  His legs and ankle would swell.  He had problems with his blood pressure "bottoming out" and had fluctuating blood sugars.  He had back pain most of the time.  

VAOPT records show that in August 2009 it was reported that the Veteran's history included hypertension, CAD, peripheral neuropathy, ED, and PTSD.  

A September 2009 VAOPT record noted that the Veteran was on a diet and medications for CHF.  He was a diabetic and had been screened or treated for neuropathy.  Historically, a May 2009 nuclear stress test had been negative for ischemia, and a June 2009 echocardiogram had revealed moderate tricuspid regurgitation, and inter-atrial septum aneurysm with no shunting, and moderate pulmonary hypertension.  His past back pain was apparently due to a vehicular accident in 1998.  On examination his blood pressure was 120/62.  The assessments included diabetes well controlled on oral agents.  

A VA cardiology consultation in November 2009 recited the Veteran's history of cardiology studies.  It was noted that the Veteran's physical activity level was best described as being sedentary and he claimed that this was mostly due to chronic low back pain.  On examination his blood pressure was 134/88.  An EKG showed a normal sinus rhythm.  Currently, his cardiac condition was stable.  

On VA examination in July 2010 the Veteran's claim file was reviewed.  The examiner commented that the Veteran did not have ischemic heart disease, so an opinion as to the etiology thereof was moot.  He had had a negative cardiac catheterization and nuclear stress test.  An examination for GERD was not performed.  It was reported that in 2001 he had developed elevated blood sugars and had been placed on medications.  His course since then had been stable and he was currently treated with oral medications, i.e., Glyburide.  He had no history of hypertensive heart disease, valvular heart disease, CHF or other heart disease.  He had been instructed to follow a restricted diet but had not had episodes of hypoglycemic reactions or ketoacidosis.  He was not restricted in his ability to perform strenuous activities.  He denied symptoms of neurovascular disease, diabetic neuropathy, gastrointestinal disorders, and genitourinary disorders, except that he reported having claudication of the lower extremities, and as to peripheral neuropathic symptoms he reported having paresthesias.  As to other symptoms relating to complications he reported having "ED."  The examiner stated that there was some mention of the Veteran's having CHF in the past but the examiner could not find the documentation.  The Veteran's blood pressure was 132/74.  The examiner stated that as to cardiac examination findings there was no evidence of CHF or pulmonary hypertension.  There was decreased vibratory sense in both lower extremities and decreased sensation to fine touch in both hands and wrist regions but normal sensation at those sites to pinprick and vibration.  

The diagnoses included hypertension and as to whether it was a complication of diabetes the examiner stated that it was not because "diabetes is not an etiology for diabetes [sic]."  Also, the hypertension was not worsened or increased by the diabetes.  Another diagnosis was ED which the examiner stated was not a complication of diabetes and the rationale was that the Veteran had reported having ED for 10 years but that there was no record in Bay Pines progress notes or problem list regarding ED.  Also, ED was not worsened or aggravated by the diabetes.  The examiner stated that the Veteran's peripheral edema was of a non-diabetic etiology and was due to venous insufficiency.  The examiner reported that the diabetes had no effect on functionality in the Veteran's usual occupation or daily activities.  

On VA peripheral nerve evaluation in July 2010 the Veteran reported having had the gradual onset of numbness of the hands and feet, beginning in 2006.  The diagnosis was sensory neuropathy of both upper extremities and both lower extremities.   The examiner was unable to attribute this sensory neuropathy as being secondary to diabetes without resorting to speculation.  As to this, it was noted that the history which the Veteran currently related was different from his examination in 2008.  The Veteran stated that a nerve conduction velocity study by a private neurologist 2 or 3 years ago had been done but he did not know the results.  The examiner stated that the Veteran had complained of numbness of the hands and feet in 2007 - 2008 to a private physician but peripheral neuropathy was not present in the Veteran's VA problem list at Bay Pines VA Medical Center and an endocrinologist noted in 2010 that the Veteran had no complaints of neuropathy.  

The examiner also stated that the Veteran's GERD was not secondary to diabetes because GERD was caused by a defect in the "LES" [lower esophageal sphincter] and additionally the Veteran had had a gastric bypass.  

On psychiatric examination in July 2010 for PTSD the claim file was reviewed.  His symptoms included decreased libido, sleep, and appetite.  During the examination the Veteran excused himself twice to go to the bathroom.  It was noted that his medical problems included diabetic neuropathies and peripheral vascular disease.  

On VA examination in March 2015, after a review of the claim file, VA electronic records, and a physical examination it was opined that peripheral neuropathy of all extremities was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected diabetes.  The rationale was that the onset and current findings were not consistent diabetic peripheral neuropathy, citing to the 2010 VA examination and opinon.  

The examiner stated that he was unable to conclude that the Veteran's sensory neuropathy of the upper and lower extremities was secondary to service-connected diabetes without resorting to speculation.  The examiner reported that the history which the Veteran currently related was different from that related at the time of his last examination in 2010.  Also, it was indicated that the Veteran had had a nerve conduction study done by a private neurologist 2 or 3 years earlier but that the results were not available.  Also, it was reported that the Veteran had complained of numbness of the hands and feet from 2007 to 2008 accordingly to private medical records but that peripheral neuropathy was not noted in the Veteran's problem list at the Bay Pines, VA Medical Center, and, also, an endocrinology note in 201 stated that the Veteran had no complaints of neuropathy.  The examiner further noted that peripheral neuropathy had been diagnosed in 2002 but that the Veteran had not been diagnosed with diabetic peripheral neuropathy.  Also, he did not have symptoms attributable to diabetic peripheral neuropathy.  On physical examination he had decreased sensation to vibration and to cold in all extremities.  It was stated that he did not have diabetic peripheral neuropathy of the upper or lower extremities.  
It was noted that nerve conduction studies of both lower extremities revealed that the sural nerve "snap" was absent.  Testing of peroneal and tibial nerves showed decreased amplitude suggestive of significant peripheral neuropathy.  

The March 2015 examiner reported that the Veteran, accompanied by his wife, was angry and argumentative.  The Veteran reported that he had been evaluated by Neurology at Bay Pines and was told that his leg pain was related to a peripheral polyneuropathy.  He reported that he has been discussing his discomfort with the examiner for years and the examiner had neglected to give him a diagnosis.  He was also upset with the neurologist at Bay Pines.  The 2015 examiner stated that several yeas ago he, personally, had rendered a diagnosis that the Veteran had peripheral neuropathy and, had discussed it with the Veteran during every visit he made to the examiner.  The examiner encouraged compliance with the Veteran's B12 and iron supplements.  The examiner explained to the Veteran that the peripheral neuropathy might be related to his gastric bypass and possible an erratic absorption of required nutrients from his diet.  However, the Veteran acted as if the examiner had never discussed this with him before and that he just heard it from the neurologist at Bay Pines.  During the 2015 examination the Veteran's wife actually told the Veteran that she has been present when the examiner had discussed this with him on multiple earlier VA visits.  However, the Veteran continued to argue with the examiner, as well as his wife.  Regardless, there is no further intervention available. The examiner encouraged compliance with his supplements.  

An Effective Date for Service Connection for Diabetes Mellitus, II, 
Prior to March 4, 2008

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997).  

As will be explained, the Veteran had neither symptoms nor a diagnosis of diabetes at the time of the liberalizing law in this case.  

The Veteran's original claim for any VA disability compensation was for diabetes mellitus, type II, and was received on March 4, 2008.  This is the current effective date for service connection for diabetes mellitus, II, set by the initial May 2008 rating decision which granted service connection.  The Veteran has initiated a direct appeal of the effective date set by that decision.  

It is neither shown nor contended that the Veteran file a formal claim for service connection for diabetes prior to March 4, 2008.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

As to the contention that the Veteran has reported having had VA treatment prior to March 4, 2008, which may constitute an informal claim for service connection for diabetes, the VA records on file clearly show that he did not received any VA treatment prior to February 19, 2008.  The February 29, 2008, VAOPT record noted several clinical impressions, including diabetes mellitus, type II, and noted that the Veteran had taken medication for it for a couple of years.  There is no other VAOPT record which predates March 4, 2008.  

The effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  If a claim is reviewed at a veteran's request more than one year after the effective date of a liberalizing change in the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3). 

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

The Board has considered the application of the regulation 38 C.F.R. § 3.816 (regulations embodying the Nehmer Court Order).  Specifically, 38 C.F.R. § 3.816(c)(1) applies to a denial of service connection between September 1985 and May 1989, which is not the case here.  38 C.F.R. § 3.816(c)(2) applies if there was either a pending claim on May 3, 1989, or a claim was received between May 3, 1989, and the effective date of the liberalizing law (which in this case was on May 8, 2001).  Again, this is not the case in the current appeal.  Under 38 C.F.R. § 3.816(c)(3) if the claim was received within one year of separation from service, the effective date shall be the day following service separation. Because the Veteran's original claim received in 2008 was more than three decades after service, § 3.816(c)(3) is not applicable here. 

Under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. §§ 3.3816(c)(1) or (c)(2) are not met, the effective date shall be made in accordance with 38 C.F.R. §§ 3.114 and 3.400.  

The Veteran has consistently asserted he was diagnosed with diabetes as early as 2001.  The claims file includes evidence from his private physician establishing he was diagnosed with diabetes in late 2001.  Specifically, in October 2001 it was first noted that the Veteran had dysuria, polyuria, and hematuria, as a result of which a urine sample was taken at that time and, later, in November 2001 it was noted that his blood sugars had come down after being given Glucophage, or oral hypoglycemic medication.  

Diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure on May 8, 2001.  See 38 C.F.R. § 3.309(e).  The Veteran was diagnosed with diabetes in late 2001.  He filed his initial claim for benefits on March 4, 2008.  

Under the governing law and regulations, an effective date of one year prior to the date of receipt of the March 4, 2008, claim for service connection for diabetes may be set only if as of the date of the May 8, 2001, liberalizing law he met all the criteria of the liberalizing law.  See 38 C.F.R. § 3.114(a)(3).  

Here, the Veteran is not shown the have had diabetes as of the effective date of the liberalizing law on May 8, 2001.  Rather, the earliest that he is shown to have had even symptoms of diabetes is October 2001.  In other words, as of the date of the liberalizing law, the evidence establishes that the Veteran did not have diabetes.  

Because the Veteran is shown not to have had either symptoms or a diagnosis of diabetes prior to or as of May 8, 2001, an effective date prior to the date of receipt of his original claim, on March 4, 2008, may not be assigned.  

To the extent that the Veteran may contend that he did not file a claim prior to 2008 because did not know he could file a claim for service connection diabetes, while the Board is sympathetic, it is bound by the law, including the relevant statutes and regulations discussed above.  The Board does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the appeal as to this matter is denied.  

Diabetes Mellitus, II, Rated 20 percent disabling

Disability evaluations are determined by the application of the V A's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; as in this case, oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

The conclusion of the VA examiner in July 2010 was that the Veteran was not precluded from engaging in strenuous activities.  Moreover, the preponderance of the evidence shows that the Veteran has never been required to take insulin or required to regulate his activities.  

Thus, although the Veteran's statements seem to suggest that he has somewhat limited his activities he has not sated that he had ever actually been instructed by a physician to limit his physical activities.  Indeed, he has reported that he has significant limitation of activities due to other disabilities, and particularly his nonservice-connected chronic lumbosacral degenerative joint disease (DJD) and degenerative disc disease (DDD).  

Moreover, the avoidance of strenuous occupational and recreational activities has not been established by preponderance of the medical evidence, as no health-care provider has specifically instructed the Veteran to avoid strenuous occupational and recreational activities.  

The Board has considered the contention and evidence that the Veteran's blood sugar levels have fluctuated and his statements as to his use of oral medication, as well as the effect of his diabetes on his activities of daily living.  Nevertheless, the criteria for a rating in excess of 20 percent for diabetes have not been met.  

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his diabetes is worse than the assigned rating or has more recently worsened is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements of the Veteran.  

While the criteria for the diabetes do not specifically list symptoms, they address the relevant treatment and extent of functional impairment in determining the impact of the disability.  The evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating the diabetes.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity, if not all of the reported symptoms, of the Veteran's service-connected diabetes.  Moreover, the rating criteria provide for a rating greater than that currently assigned for diabetes, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  However, in this case, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An effective date prior to March 4, 2008, for the grant of service connection for diabetes mellitus, II, is denied.  

An evaluation in excess of 20 percent for diabetes mellitus type II is denied.  


REMAND

Unfortunately, the multiple claims for service connection must be remanded.  The Board regrets this delay but an effort must be made to obtain certain past private clinical records and, also, the Board observes that the Veteran's service representative, in a recent Informal Hearing Presentation, has set forth new theories of entitlement to service connection which were not raised before the RO.  

Peripheral Neuropathy of the Upper and Lower Extremities and GERD

The service representative has asserted that the VA opinions on file are inadequate for adjudication of the claims for service connection for peripheral neuropathy of the upper and lower extremities.  It is noted that the 2008 VA examiner stated in a November 2008 addendum that he could not comment on the relationship between the diabetes and the neuropathy without resorting to speculation.  The March 2015 VA examiner had noted that the results of electrodiagnostic testing reportedly done 2 or 3 years earlier by a private neurologist were not available and the March 2015 examiner had relied upon a 2010 VA examination at which time it was reported that sensory defects in the lower extremities were due to venous insufficiency.  

The service representative notes that even if the Veteran has sensory neuropathy of the lower extremities due to venous insufficiency, no opinion is of record addressing whether the service-connected diabetes caused or aggravated the venous insufficiency.  

The service representative observes that a recent VA examiner suggested that the Veteran may have peripheral neuropathy of the upper and lower extremities due to a nutritional deficiency as a result of poor absorption of nutrients from his past gastric bypass surgery.  Also, the representative states that private and VA records suggest that the claimed GERD is due to that past gastric bypass surgery for weight reduction due to obesity.  The representative asserts that the obesity was due to sleep disturbance due to service-connected PTSD and, so, service connection would be warranted for peripheral neuropathy as caused or aggravated by nutritional deficiency due to GERD from gastric bypass surgery for treatment of obesity stemming, at least in part, from impaired sleep due to service-connected PTSD.  Also, the records of the Veteran's private hospitalization for his gastric bypass surgery are not on file.  

Given the evidence that the Veteran may have neuropathy due to venous insufficiency or to nutritional deficiency, and lower extremity radiculopathy from lumbosacral DDD, further medical opinion evidence would be helpful in appellate adjudication of the claims for neuropathy of the upper and lower extremities.  

A July 2010 VA examiner opined that the GERD was unrelated to diabetes because it is cause by a "defect in the LES" [lower esophageal sphincter].  However, the representative asserts that either service-connected diabetes or service-connected PTSD, or both combined, may have caused or aggravated the obesity which led to the Veteran's needing gastric bypass surgery.  It is pointed out that there are no medical opinions on file addressing these possible medical etiologies.  

CHF, claimed as CAD and to include IHD, and hypertension

There is a question of whether the Veteran now has, or at any time during the appeal, has had any form of cardiovascular disease.  The representative states that the July 2010 VA examiner indicated that there was no history of CHF or hypertension but later stated that there was a reported history of CHF, however, the examiner could not find documentation on it.  

In addition to the Veteran's being service-connected for diabetes, citing Cecil Textbook of Medicine (22d Edition, 2004), p. 253., and other sources, it is asserted that there is a link between the Veteran's service-connected PTSD and cardiovascular disease and hypertension, including a link caused by sleep impairment due to PTSD.  

It is noted that the July 2010 VA examination, in addressing hypertension, states that "diabetes is not an etiology for diabetes."  However, even assuming that this was intended to mean that diabetes was not an etiology for hypertension, the opinion did not address secondary aggravation.  However, the representative observes that the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  

It is contended that given the foregoing which supports a link between cardiovascular disease and hypertension, and, individually, herbicide exposure, diabetes, and PTSD (with sleep impairment) there is no medical opinion addressing causation, secondary service connection, and secondary aggravation currently of record which is adequate.  


Erectile Dysfunction

It is asserted that even if there has been no formal diagnosis of ED, the Veteran's lay statements and complaints are competent evidence of ED.  Barr v. Nicholson, 21 Vet.App. 303 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002).  

It is asserted that the opinion reflected in the 2010 VA examination is inadequate.  The opinion indicated that ED was not reflected in VAOPT progress notes and problem list.  However, there are VAOPT records which to reference ED.  Moreover, at the examination in the Veteran indicated that he had had ED for about 10 years, and the representative states that this dates the onset of ED to about the same time that the Veteran developed diabetes; and also that there was no explanation for the opinion that diabetes did not aggravate ED.  

Additionally, the representative asserts that not only the service-connected diabetes but also the service-connected PTSD may be the cause of ED or that both diabetes and PTSD, in combination, may either cause or aggravate the claimed ED but there is no medical opinion of record addressing this.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that he may submit additional evidence in support of the service connection claims. 

Ask the Veteran to provide a release for relevant records of treatment from the private neurologist that conducted electrodiagnostic testing, as well as to obtain records of hospitalization for his 2006 postservice gastric bypass surgery, and 1998 private hospitalization for CHF, as well as any other records from care providers who may possess new or additional evidence pertinent to the claims on appeal.  

The Veteran should be requested to provide as much identifying information as possible, to include up-to-date addresses of the custodians of all such records and the inclusive dates of treatment, evaluation or hospitalization.  

Request that he execute and return the appropriate releases for all care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Arrange for a VA examination by appropriate medical personnel with a review the Veteran's VA claims folder.  The examiner should be requested to provide an opinion, with supporting rationale, the following questions: 

Is it as likely as not (50 % probability) that the Veteran's service-connected diabetes caused or aggravated the claimed peripheral neuropathy of the upper and lower extremities?  

Is it as likely as not (50 % probability) that the Veteran's service-connected diabetes aggravated the claimed peripheral neuropathy of the upper and lower extremities?  

Is it as likely as not (50 % probability) that the Veteran's service-connected diabetes caused or aggravated venous insufficiency of the lower extremities which has caused neuropathy of the lower extremities?  

Is it as likely as not (50 % probability) that the Veteran's service-connected PTSD caused sleep impairment leading to obesity which necessitated gastric bypass surgery which caused a nutritional deficiency which caused or aggravated peripheral neuropathy of the upper and lower extremities?  

It would be helpful if the examiner addressed the significance, if any, of any radiculopathy of the lower extremities due to lumbosacral DDD. 

The report of the evaluation or examination should be made a part of the record on appeal.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

3.  As to the claims for service connection for CHF, claimed as CAD, and to include IHD, and hypertension arrange for a VA examination by appropriate medical personnel with a review the Veteran's VA claims folder.  The examiner should be requested to provide an opinion, with supporting rationale, the following questions: 

Is it as likely as not (50 % probability) that the Veteran now has hypertension?  

If so, is it as likely as not (50 % probability) that the hypertension is caused or aggravated by presumed in-service exposure to herbicides?  

Is it as likely as not (50 % probability) that the Veteran now has any form of ISH (ischemic heart disease)?  

Is it as likely as not (50 % probability) that the Veteran now has any form of cardiovascular disease? 

If so, is it as likely as not (50 % probability) that any such cardiovascular disease is caused or aggravated by presumed in-service exposure to herbicides?

Is it as likely as not (50 % probability) that any form of cardiovascular disease is caused or aggravated by service-connected diabetes or by service-connected PTSD, or any combination of diabetes and PTSD (including sleep disturbance)?  

Is it as likely as not (50 % probability) that any hypertension is caused or aggravated by service-connected diabetes or by service-connected PTSD, or any combination of diabetes and PTSD (including sleep disturbance)?  

The report of the evaluation or examination should be made a part of the record on appeal.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

4.  As to the claim for service connection for ED arrange for a VA examination by appropriate medical personnel with a review the Veteran's VA claims folder.  The examiner should be requested to provide an opinion, with supporting rationale, the following questions: 

Is it as likely as not (50 % probability) that the Veteran now has ED?  

If so, is it as likely as not (50 % probability) that the Veteran's service-connected diabetes has caused or aggravated ED?  

If so, is it as likely as not (50 % probability) that the Veteran's service-connected PTSD has caused or aggravated ED?  

If so, is it as likely as not (50 % probability) that any combination of the Veteran's service-connected diabetes and service-connected PTSD has caused or aggravated ED?  

The report of the evaluation or examination should be made a part of the record on appeal.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

5.  Thereafter, the RO should readjudicate the claims.  If the claims remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the appropriate period of time within which to respond, if they so desire.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH M. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


